Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 9, 2019

                                       No. 04-18-00515-CV

                      SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                    Appellant

                                                  v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                   From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-16-139
                          Honorable Sandra L. Watts, Judge Presiding

                                          ORDER
       A notice of bankruptcy has been filed, showing a party to this appeal is in bankruptcy.
The notice also states the court in which the bankruptcy proceeding is pending, the bankruptcy
proceeding’s style and case number, and the date when the bankruptcy petition was filed.

        The court takes no action on the filing. We order the appeal abated and removed from
the court’s active docket. See Tex. R. App. P. 8.2; 4th Tex. App. (San Antonio) Loc. R. 4. All
motions and other documents pending or filed are abated subject to being re-urged in the event
the case is reinstated. The appeal will be reinstated only upon proper motion and proof. See Tex.
R. App. P. 8.3(a).

       We further order the clerk of this court to send copies of this order to the trial court clerk,
the court reporter, and the attorneys of record.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2019.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court